Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZAFEIROPOULOS hereinafter as Zafe (WO 2019/024985) in view of Kano (US 2008/0317254).
 
 	Regarding claim 1, Zafe teaches An active noise control system for reducing noise, comprising: a first speaker configured to output a first cancellation sound (Zafe figure 8, Speakers 513-514 and figure 2 ¶0030 “noise cancelling sound ; a second speaker configured to output a second cancellation sound (Zafe figure 8, Speakers 513-514 and figure 2 ¶0030 “noise cancelling sound (secondary noise) from the loudspeakers 202 and 204”); and a cancellation sound generation unit (Zafe figure 2206-207) that generates the first cancellation sound output from the first speaker and the second cancellation sound output from the second speaker (Zafe figures 1-2 and ¶0021, “radiated by the system loudspeaker arrangement 111 to be destructively superimposed with the road noise at the listening position” and figure 8) such that noise is canceled at a first cancellation point set in advance and noise is canceled at a second cancellation point set in advance (Zafe figure 8, and ¶0034, “Preferential positions….form desired listening positions,” preferential positions 505-506 of user’s ears 507 and 508), wherein the first speaker and the second speaker are arranged side by side in a direction perpendicular to a line segment connecting the first cancellation point and the second cancellation point  to each other (Zafe figure 8, horizontal line formed when connecting points 505 and 506 is perpendicular to the direction the speakers 513-514 is facing”), however does not explicitly teach such that positions of the first speaker and the second speaker in a direction of the line segment are located between the first cancellation point and the second cancellation point.

	Kano teaches such that positions of the first speaker and the second speaker in a direction of the line segment are located between the first cancellation point and the second cancellation point (Kano figure 25 and ¶0018-.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kano to improve the known noise control system of Zafe to achieve the predictable result of rearranging the speaker position to achieve optimal positioning for audio output since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 2-3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZAFEIROPOULOS hereinafter as Zafe (WO 2019/024985) in view of Kano (US 2008/0317254) in further view of Shridhar (US 2010/0290635).

Regarding claim 2, Zafe in view of Kano does not explicitly teach wherein the first speaker and the second speaker are arranged side by side in the direction perpendicular to the line segment connecting the first cancellation point and the second cancellation point to each other such that the positions of the first speaker and the second speaker in the direction of the line segment are the same as a midpoint of the first cancellation point and the second cancellation point.

Shridhar teaches wherein the first speaker and the second speaker are arranged side by side in the direction perpendicular to the line segment connecting the first cancellation point and the second cancellation point to each other such that the positions of the first speaker and the second speaker in the direction of the line segment are the same as a midpoint of the first cancellation point and the second cancellation point (Shridhar figure 2, speakers 200, S1 and S6 are in the midpoints between quiet zones Q1 and Q3, Q5 and Q7, and Q9 and Q11).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Shridhar to improve the known noise control system of Zafe in view of Kano to achieve the predictable result of reducing noise in multiple quiet zones.

Regarding claims 3 and 7, Zafe in view of Kano in further view of Shridhar teaches wherein the first cancellation point and the second cancellation point are a point where a left ear of a person sitting in a predetermined seat is normally located and a point where a right ear of a user is normally located, respectively (Kano figure 25 and ¶0019, “Error microphones 1051 to 1054 are provided near the ears of the listener A”).

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZAFEIROPOULOS hereinafter as Zafe (WO 2019/024985) in view of Kano (US .

Regarding claims 4 and 8, Zafe in view of Kano in further view of Shridhar does not explicitly teach wherein the predetermined seat is a seat of a vehicle, and wherein the first speaker and the second speaker are arranged side by side in a front-rear direction of the vehicle on a ceiling in front of the seat of the vehicle.

Seffernick teaches wherein the predetermined seat is a seat of a vehicle, and wherein the first speaker and the second speaker are arranged side by side in a front-rear direction of the vehicle on a ceiling in front of the seat of the vehicle (Seffernick figure 8, speakers 412,422,432).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Seffernick to rearrange the speakers of Zafe in view of Kano in further view of Shridhar to achieve the predictable result of less object interference for the sound emitted from the speaker since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 5, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZAFEIROPOULOS hereinafter as Zafe (WO 2019/024985) in view of .

Regarding claims 5, 9, 11 and 13, Zafe in view of Kano in further view of Shridhar teaches wherein the cancellation sound generation unit includes a first microphone (Zafe figure 2, microphones 205), a second microphone (Zafe figure 2, microphones 205), a first adaptive filter configured to receive a noise signal indicating the noise and generate the first and second cancellation sound (Zafe figure 2, controllable filter matrix), however does not explicitly teach a second adaptive filter configured to receive a noise signal indicating the noise and generate the second cancellation sound, and wherein the first adaptive filter and the second adaptive filter adapt their own transfer functions as the first cancellation sound output from the first speaker and the second cancellation sound output from the second speaker, using an input sound from each of the first microphone and the second microphone, so that noise is canceled at the first cancellation point and noise is canceled at the second cancellation point.

Terai teaches a second adaptive filter (Terai figure 4, adaptive filters 5a-5d and 6a-6d) configured to receive a noise signal indicating the noise (Terai figure 4, microphones 10a-10b) and generate the second cancellation sound (Terai figure 4, Col 7 lines 43-68), and wherein the first adaptive filter and the second adaptive filter adapt their own transfer functions as the first cancellation sound output from the first speaker and the second cancellation sound output from the second speaker (Terai figure 4, the sound direction of speakers 9a-9b are different and therefore requires different transfer 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Terai to improve the known active noise control system of Zafe in view of Kano in further view of Shridhar to achieve the predictable result of reproducing distinct signals for each loudspeaker to optimize accuracy of noise cancellation.

Allowable Subject Matter
Claims 6, 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the cancellation sound generation unit includes a first auxiliary filter and a second auxiliary filter, the first adaptive filter and the second adaptive filter update their own transfer functions using a predetermined adaptive algorithm with a difference between the input sound from the first microphone and an output of the first auxiliary filter and a difference between the input sound from the second microphone and an output of the second auxiliary filter as errors, and, when a transfer function in which in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652